                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                           CR-18-29-GF-BMM

          Plaintiff,

    vs.
                                                            ORDER
ROEL CENTENO and CAROLINA
CHRISTINA RAMIREZ,

          Defendants.


      Defendants Roel Centeno and Carolina Christina Ramirez (collectively

“Defendants”) separately move this Court to suppress evidence obtained

subsequent to a warrantless search of two hotel rooms at the Extended Stay Hotel

(“Extended Stay”) in Great Falls, Montana. (Docs. 79, 86.) Ramirez further moves

this Court to sever her case from that of her codefendant Centeno’s. (Doc. 82.) The

Court conducted a hearing on the instant motions on January 23, 2019. (Doc. 95.)

                                 BACKGROUND

      Extended Stay staff shared concerns of “suspicious activity” that occurred in

relation to Michael Laird’s sojourn at the Extended Stay. (Doc. 96 at 10-12.) Jillian

Arnold, a manager at the Extended Stay, and one of the front desk clerks informed



                                         1
Mike Sadowsky of their collective observations. Id. at 11-12. Sadowsky serves as a

maintenance engineer at the Extended Stay. Id. at 8.

       Laird rented two adjoining rooms—225 and 227—from February 28, 2018,

to March 3, 2018. (Docs. 87 at 2, 94 at 15.) Laird used a temporary Wells Fargo

card to rent both rooms. (Doc. 94 at 5-6.) Laird checked into the Extended Stay

using a California driver’s license. (Doc. 93.) Two vehicles were connected with

the rooms—a white Cadillac with Montana plates and a white Nissan with

California plates. (Doc. 94 at 5.) Hotel employees relayed to Sadowsky that only

Laird occupied room 225—a room with two beds. (Doc. 96 at 13.) Ramirez, a

guest of Laird’s, occupied room 227. Id. at 13-14. Though, neither hotel staff, nor

Sadowsky, observed anybody “coming out of 227” during the course of Laird’s

stay. Id. at 13.

       Sadowsky determined that the personal observations of the hotel staff

warranted a check on room 227. Id. Sadowsky devised a plan to enter room 227

under the guise of needing to clean the smoke detector. Id. at 15. Shortly before

10:00 a.m. on March 2, 2018, Sadowsky knocked on room 227’s door as Arnold

said “management.” (Docs. 95 at 2, 96 at 14.) Ramirez responded with either

“hang on” or “just a second.” (Doc. 96 at 14.)

       Ramirez opened the door an estimated thirty to forty-five seconds later with

a comforter wrapped around her shoulders. Id. at 14, 15. Sadowsky presumed that

                                         2
Ramirez was undressed under the comforter. (Docs. 96 at 15, 93.) Sadowsky

further noted that Ramirez looked “younger” though Sadowsky was unable to tell

her age. (Doc. 96 at 17.) Ramirez allowed Sadowsky to enter room 227 to clean the

smoke detector. See id. at 15.

      Sadowsky, once inside the room, climbed up a ladder to clean the smoke

detector. (Doc. 96 at 15.) From this vantage point, Sadowsky observed “one small

package of noodles . . . sitting on top of the refrigerator” and a “Victoria’s Secret

bag” in the room. Id. at 16. Sadowsky observed no other personal belongings. Id.

Ramirez made a phone call while Sadowsky cleaned the smoke detector. Id. at 17.

Sadowsky recounted that Ramirez spoke Spanish, and that Ramirez sounded

“nervous” and “startled.” (Docs. 93, 96 at 16, 123.)

      Sadowsky also investigated the two vehicles connected with rooms 225 and

227. (Doc. 94 at 5.) Sadowsky walked outside the parking lot to write down the

license plate numbers of both vehicles. (Docs. 94 at 5, 96 at 20.) Sadowsky aborted

the investigation, however, when he observed room 225’s guest, whom he believed

to be Laird, “pacing nervously” and watching Sadowsky from the room. (Docs. 94

at 5, 96 at 20-21.)

      The Great Falls Police Department (“GFPD”) received a 911 call from

Arnold and Sadowsky on March 2, 2018, at approximately 10:10 a.m. (Docs. 93,

95.) The following is an uncertified transcript of the 911 call:

                                           3
Dispatch:   Police Dispatch.

Arnold:     Hi, this is Jillian Arnold calling from the Extended Stay
            here in Great Falls. I just had well I’m wondering if we can get
            an unmarked car here I just need to file a report with a police
            officer.

Dispatch:   Uh, what kind of report?

Arnold:     It’s suspicious activity in our hotel.

Dispatcher: Going on right now?

Arnold:     (intelligible)

Sadowsky: Hello?

Dispatcher: So, what’s going on?

Sadowsky: Well, we’ve got people registered from California here and
          we’ve got one guy that’s in a room with two beds by
          himself and then we found out that he has a second room that
          he’s using, and we’ve not seen anybody for two days come in
          or out of that room. So, I used the excuse that I had to go in and
          check the smoke detector to enter into that room. When I
          entered that room, there was just a female by herself. She has
          no luggage that I could see. She was undressed and had to have
          a comforter wrapped around her. She has no belongings, except
          for a couple of Victoria Secret bags in the room. And she was
          really nervous and when I was in there cleaning it and trying to
          look from the ladder and see if there was anything else in
          there, she got on the phone and was speaking in Spanish I think
          she was contacting the guy from the other room. We’ve got to
          cars out here – one from California and one from Montana and
          I’ve got plate numbers. I thought maybe we can get those to the
          officers. We’re afraid that if like a regular patrol car comes here
          we’re going to…

Dispatcher: Okay, well we don’t have any unmarked vehicles that can
            come take a report from you, like, they would need to…
                                   4
Sadowsky: Okay. Could he park…could he park at our side entrance?
          They’re from California and we’re just worried about some
          kind of violent thing going on if they…

Dispatcher: And you said you’re at the Extended Stay?

Sadowsky: Yeah, and it might be nothing, but you find a young girl in a
          room with no clothes and just wrapped in a comforter…no
          belongings…

Dispatcher: What’s the address there?

Sadowsky: 800 River Drive South.

Dispatcher: What room is she staying in?

Sadowsky: She is in 227 and he is in 225. It’s just either some kind of drug
          trafficking or human trafficking. She looks…and I couldn’t tell
          her age, but she looked fairly young. Zero personal items
          except for Victoria Secret bags. We’re just afraid to set them off
          with a patrol car in our parking lot.

Dispatcher: Are you going to be at the front desk or anything to meet an
            officer?

Sadowsky: Yeah, but we prefer to talk to him in a different room, not right
          here in the lobby. The guy comes down through the lobby quite
          often. And he is the only one that comes down. The girl has
          never been down or out of the room.

Dispatcher: What’s that male’s name?

Sadowsky: The male’s name? What is it? (intelligible off phone
          conversation with Arnold) Michael Laird L-A-I-R-D. He has
          California license with a Montana plate car. A Cadillac.

Dispatcher: And can I get your name?

Sadowsky: My name is Mike.
                                  5
     Dispatcher: Last name?

     Sadowsky: Sadowsky S-a-d-o-w-s-k-y.

     Dispatcher: And a phone number for you.

     Sadowsky: [redacted]

     Dispatcher: Alrighty.

     Sadowsky: (intelligible off phone conversation with Arnold)

     Dispatcher: We’ll get a couple of officers to come talk to you guys and see
                 if we can check her out.

     Sadowsky: Okay, well yeah hopefully it doesn’t set them off because
               they’re watching out the window, too. When I went out to look
               at the cars, he was just frantically looking at me through the
               window. Like bobbing and kind of dodging. I don’t know the
               whole thing seems suspicious. I’ve worked…I’ve been in
               motels for 12 years, 13 years so. It may be an innocent
               nothing but you never know. I don’t want to see something
               happen.

     Dispatcher: Alrighty. Yep, we will get someone to get over there to come
                 talk to you.

     Sadowsky: Sounds good.

     Arnold:     Thank you.

     Dispatcher: Yep, you’re welcome.

     Sadowsky: Thank you very much.

     Dispatcher: mmhm. Goodbye.

(Doc. 93.)



                                       6
      Sergeant Rich Labard, while he was on patrol on March 2, 2018, viewed the

following notes transcribed by the GFPD dispatcher who fielded the 911 call:

      10:11:46      HAS 2ND ROOM REGISTERED TO HIM AS WELL

      10:12:13      FEMALE WAS IN THE ROOM UNDRESSED WITH A
                    COMFORTER WRAPPED AROUND HER ALL BY
                    HERSELF

      10:12:25      LOOKS VERY NERVOUS

      10:12:35      FEMALE SPEAKS SPANISH

      10:13:40      CP WOULD LIKE WELFARE CHECK DONE ON FEMALE

      10:14:00      NO PERSONAL ITEMS IN THE ROOM WITH FEMALE AT
                    ALL – JUST WRAPPED IN COMFORTER

      10:14:25      CP WOULD LIKE OFFICERS TO PARK ON THIS SIDE

      10:14:47      MICHAEL LAIRD IS WHO THE ROOM IS REGISTERED
                    TO

      10:15:07      THINK ITS SUSPICIOUS AND MIGHT BE HUMAN
                    TRAFFICKING

      10:16:15      CP WILL MEET OFFICERS SO HE CAN SPEAK WITH
                    THEM BEFORE TRYING TO MAKING CONTACT WITH
                    FEMAKE (sic)

      10:16:52      SAYS MALE KEEPS AN EYE OUT AND THINKS
                    OFFICERS MIGHT SPOOK THEM

(Docs. 95 at 2-3, 96 at 78.)

      A few things “jumped out at [Sergeant Labard] . . . about the call.” (Doc. 96

at 78.) First, the call concerned a hotel. (Doc. 96 at 78.) Second, “there was a

                                          7
report of a female who was nude by herself in a room wrapped in a blanket.” Id.

Third, there were no personal items in the hotel room. Id. at 78-79. Fourth, there

was a second room related to the room where Ramirez was staying. Id. at 79. And,

finally, “there was a male that . . . appeared to be keeping watch.” Id.

      Sergeant Labard determined that the 911 call notes supported Sadowsky’s

suspicion that Ramirez might be a victim of human trafficking. Id. at 81. Sergeant

Labard contacted dispatch to have them refrain from sending uniformed officers to

the Extended Stay. Id. at 84. Sergeant Labard immediately traveled back to the

station and “met face-to-face with Detective [Jesse] Slaughter.” Id. Detective

Slaughter, at the time, was employed as an Internet Crimes Against Children

detective with the GFPD. Id. at 92. Sergeant Labard had Detective Slaughter

“bring up the call on his own computer.” Id. Sergeant Labard described to

Detective Slaughter what Sergeant Labard thought he was seeing on the computer.

Id. at 86. Sergeant Labard then “turned over the whole operation to [Detective

Slaughter]” Id.

      Detective Slaughter contacted Sadowsky after his meeting with Sergeant

Labard. Id. at 101. Detective Slaughter “needed more intel to determine how we

were going to address the situation, and [he] needed to discover more information

about what [they] had.” Id. Sadowsky largely recited the same information that he

had relayed to dispatch during the 911 call. Id. at 101-104. Sadowsky further

                                          8
informed Detective Slaughter that he had witnessed the guest, “who he believed to

be [Laird,] . . . watch him from the window very suspiciously.” Id. at 101.

Sadowsky told Detective Slaughter that Laird had rented the rooms on a temporary

Wells Fargo credit card. Id. at 102. Sadowsky also noted that Laird had “asked if

he could smoke in the room” when the room was non-smoking. Id. at 103.

      Detective Slaughter “assembled . . . a team of kind of a mix of uniformed

officers and undercover, basically, plain clothes . . . investigators and officers” to

attempt to rescue “what [they] believed at the time to be a child” in room 227. Id.

at 108. Detective Slaughter planned to have “the area surrounded” by his team of

uniformed officers to prevent someone from fleeing. Id. at 109. The plain clothes

officers would “initiate any type of contact at the doors” in an effort to “prevent the

victim from fleeing and also to possibly slow down the trafficker being alerted to

[law enforcement’s] presence.” Id.

      Detective Slaughter arrived at the Extended Stay at 11:36 a.m.—

approximately one hour and twenty-five minutes after Arnold and Sadowsky had

initiated the 911 call. (Docs. 95 at 3, 96 at 110-11.) Detective Slaughter went to the

front desk to obtain the master hotel key. (Doc. 96 at 112.) Detective Slaughter,

Detective Burrows, and Agent Flynn entered room 227 using the hotel key card as

planned. Id. at 112-13.




                                           9
      Detective Slaughter searched the empty room for Ramirez without success—

looking under the bed and in the closet. (Docs. 94 at 7, 96 at 114.) Detective

Slaughter observed the lingerie packages that matched the ones that Sadowsky had

observed while cleaning the smoke detector. (Doc. 96 at 114.) Detective Slaughter

and his team searched the room for any item to identify Ramirez. Id. The officers

found only a large amount of cash in a plastic bag inside Ramirez’s purse hanging

in the room’s closet. (Docs. 94 at 7, 96 at 114.) Detective Slaughter notified other

officers at approximately 12:07 p.m. that Ramirez was “not inside the room” and to

“keep [an] eye on the other room.” (Doc. 95 at 3.)

      Detective Slaughter left room 227 and walked immediately to the other room

that Laird had rented—room 225. (Doc. 96 at 115.) Detective Slaughter knocked

on room 225’s door and announced “maintenance.” Id. at 116. Detective Slaughter

explained that he elected to knock on room 225’s door because he felt that

knocking would “get the tracker and possibly the victim separated.” Id. Centeno

answered the door. Id. Detective Slaughter and Agent Flynn grabbed Centeno and

escorted him across the hall into an open room. Id. at 117. The remaining law

enforcement officers searched room 225 for Ramirez. Id. The officers did not find

Ramirez. Id. The officers did observe firearms under the bed. Id.

      Detective Slaughter was in room 225 when he heard the door open to room

227. Id. at 118. Detective Slaughter knocked on room 227’s door and announced

                                         10
himself. Id. Detective Slaughter knocked and announced himself because, at that

point, he knew that no one was “possibly being sexually victimized” in room 227.

Id. Detective Slaughter saw Ramirez inside room 227. Id. Ramirez provided

Detective Slaughter with identification upon his request. Id. Ramirez possessed

two differing forms of identification. Id. Detective Slaughter, at that point, still

“believed [Ramirez] was the victim” of sex trafficking, especially given her

“reluctance to speak with [Detective Slaughter].” Id. at 119. Detective Slaughter

ultimately concluded that “further investigation was necessary and that [law

enforcement officers] would need to secure [rooms 225 and 227] and that

[Detective Slaughter] would obtain search warrants for those rooms.” Id.

      Centeno remained with Agent Kinsey while Detective Slaughter and the

other officers searched room 225. Id. at 120. Agent Kinsey observed that

Centeno’s arms contained numerous tattoos. (Doc. 80-3 at 2.) Agent Kinsey

believed that some of Centeno’s tattoos looked like prison tattoos. Id. Agent

Kinsey inquired into Centeno’s criminal history. Id. Centeno confirmed that he

previously had been imprisoned in California. Id.

      Agent Kinsey read Centeno his Miranda warning. Id. Centeno agreed to

speak to Agent Kinsey and signed a waiver of his rights. Id. Centeno explained to

Agent Kinsey that he had travelled from California to Montana to visit his daughter

in Havre. Id. at 2-3. Centeno stated that his friend Laird had rented the room. Id. at

                                           11
3. Centeno informed Agent Kinsey that he would find several guns and

ammunition in room 225. Id. at 3-4. Centeno further informed Agent Kinsey that

he would find crystal methamphetamine in a beanie behind the dresser. Id. at 4.

Centeno explained that the methamphetamine belonged to Laird. Id. Centeno

admitted that he knew that Laird was known for distributing drugs. Id. Centeno

further stated that he had never witnessed Ramirez use drugs, but Centeno believed

that Ramirez was involved in dealing drugs with Laird. Id. at 5. Centeno provided

further information about the 2016 Nissan connected with rooms 225 and 227. Id.

      Agent Kinsey read Ramirez her Miranda warning after Agent Kinsey had

finished his interview with Centeno. Id. at 6. Ramirez refused to answer Agent

Kinsey’s questions and requested counsel. Id. Ramirez and Centeno subsequently

were transported to the GFPD. Id.

      Detective Slaughter applied for four search warrants on March 2, 2018,

largely based on the information that Sadowsky had supplied to Detective

Slaughter, the information from the 911 call, and Detective Slaughter’s

observations while investigating rooms 225 and 227. See (Docs. 94-1, 94-2, 94-3,

94-4.) Montana Eighth Judicial District Court, Cascade County, Judge John

Kutzman issued the four search warrants on March 2, 2018, between 3:44 p.m. and

3:50 p.m. Id. The warrants authorized the search of room 225, the search of room




                                        12
227, the search of the white 2002 Cadillac Deville, and the search of the white

2016 Nissan Altima. Id.

        Law enforcement executed the search warrant on room 225 at 4:28 p.m. on

March 2, 2018. (Doc. 94-1 at 16.) Law enforcement seized, in pertinent part, eight

guns, several rounds of ammunition, 4,596.5 grams of actual methamphetamine,

numerous cell phones, ledgers, scales, $3,862.69 in cash, and 181.3 grams of

noscapine. Id. at 16-17. Officers executed the search warrant on room 227 at 4:25

p.m. (Doc. 94-2 at 16.) Officers seized $31,500 in cash and two cell phones. Id.

The search of the 2016 Nissan revealed drug packaging stored in the non-factory

compartment on the car. (Doc. 94-4 at 17.) Officers further seized two cell phones.

Id. The search of the 2002 Cadillac resulted in officers seizing a firearm magazine,

ammunition, and a gun sling. (Doc. 94-3 at 17.)

                                  DISCUSSION

   I.      Motions to Suppress

        Defendants contend that the warrantless searches of rooms 225 and 227

prove unconstitutional. (Docs. 80 at 11, 87 at 10.) Ramirez further claims that law

enforcement did not possess probable cause to arrest her. (Doc. 80 at 8.) Ramirez

likewise contends that law enforcement possessed no legal basis to impound her

car while Detective Slaughter worked to obtain a search warrant. Id. at 10.

Defendants ultimately argue that all of the seized evidence must be suppressed as

                                         13
the officers justified the search warrants based on fruit of the poisonous tree—the

warrantless searches of rooms 225 and 227. (Docs. 80 at 11, 87 at 15.)

       A.    Warrantless Searches of Rooms 225 and 227

       The Government contends that the exigent circumstances and the emergency

aid warrant exceptions justified the warrantless searches of rooms 225 and 227.

(Doc. 94 at 15.) The Fourth Amendment protects the “right of the people to be

secure in their persons, houses, papers and effects, against unreasonable searches

and seizures.” U.S. Const. amend. IV. The touchstone of the Fourth Amendment is

“reasonableness.” Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (citations

omitted). Searches conducted absent a warrant prove per se unreasonable. Id.

(citations omitted). The warrant requirement remains subject, nevertheless, to

certain exceptions. Id. (citing Flippo v. West Virginia, 528 U.S. 11, 13 (1999) (per

curiam); Katz v. United States, 289 U.S. 347, 357 (1967)). “There are two general

exceptions to the warrant requirement for home searches: exigency and

emergency.” United States v. Martinez, 406 F.3d 1160, 1164 (9th Cir. 2005). The

Court will assess whether either of these warrant exceptions applies to the case at

bar.

             1. Emergency Aid Exception

       “The need to protect or preserve life or avoid serious injury” justifies what

otherwise would be unconstitutional absent an exigency or an emergency. Mincey

                                          14
v. Arizona, 437 U.S. 385, 392 (1978) (citation omitted). Law enforcement officers

invoke the emergency aid exception when the officer possesses “an objectively

reasonable basis for believing . . . that a person within [the house] is in need of

immediate aid.” Michigan v. Fisher, 558 U.S. 45, 47 (2009) (internal quotations

and citations omitted). “Officers do not need ironclad proof of a likely serious, life-

threatening injury to invoke the emergency aid exception.” Id. at 49 (internal

quotations omitted).

      The emergency aid exception nevertheless remains “narrow and rigorously

guarded.” Bonivert v. City of Clarkson, 883 F.3d 865, 877 (9th Cir. 2018) (internal

quotes omitted). Officers “bear a heavy burden when attempting to demonstrate an

urgent need that might justify warrantless searches or arrests.” Welsh v. Wisconsin,

466 U.S. 740, 749-50 (1984). The Ninth Circuit has adopted “a two-prong test that

asks whether: (1) considering the totality of the circumstances, law enforcement

had an objectively reasonable basis for concluding that there was an immediate

need to protect others or themselves from serious harm; and (2) the search’s scope

and manner were reasonable to meet the need.” United States v. Snipe, 515 F.3d

947, 952 (9th Cir. 2007).

      The officers in Snipe responded to a 911 call demanding that the cops get to

the residence of Dennis Snipe right now. 515 F.3d at 949. The officers arrived at

the residence and knocked the partially ajar door open as the officers announced,

                                          15
“Fort Hall Police Department.” Snipe, 515 F.3d at 949. The officers entered the

residence and noticed several people at a table. Id. The officers explained that they

“had received a call from a ‘hysterical male.’” Id. The officers noticed a large

quantity of drugs on the table while the officers were talking to the occupants of

the house. Id.

      The Ninth Circuit reasoned that these factors satisfied the totality of the

circumstances: (1) the “officers knew that they were responding to an emergency

call by a ‘hysterical male’ who instructed the dispatcher to ‘[g]et the police over

here now;’” (2) “it was objectively reasonable to believe the caller had an

emergency, even though the call did not come in on the department’s 911 system,”

and (3) “the call came in at 5 A.M.” Id. at 953. The Ninth Circuit further

determined that the entry had been reasonable. Id. at 954. The officers “knocked

and announced their presence before entering the residence” and “identified

themselves and said they were responding to an emergency call” once they entered

the home. Id.

      The scenario that law enforcement faced in Snipe differs from the scenario

here. Arnold called 911 to request an officer to the Extended Stay as Arnold

wished to make a report of suspicious activity. (Doc. 93.) The dispatcher informed

Sadowsky that she would send a couple of law enforcement officers to the

Extended Stay to conduct a welfare check on Ramirez. Id. Neither Sadowsky nor

                                         16
Arnold exclaimed that their suspicions rose to the level of an emergency situation.

See id. Sadowsky and Arnold likewise did not request that an officer report

immediately to the Extended Stay. See id. Sadowsky or Arnold, in the 911 call,

also did not report that there had been any complaints of violence associated with

rooms 225 and 227 on or before March 2, 2018. See (Docs. 93, 96 at 30.)

          Sadowsky knocked on room 227’s door shortly before 10:00 a.m. on March

2, 2018. See (Doc. 95 at 2.) Ramirez answered the door with a comforter wrapped

around her shoulders. (Doc. 96 at 15.) Sadowsky was unable to determine fully,

however, whether Ramirez was clothed or unclothed under the comforter. Id.

Sadowsky reported that Ramirez used her cell phone to call another person while

Sadowsky was in room 227. Id. at 17. Sadowsky ultimately agreed that the “fact of

her having a cell phone” meant that “she could have been free to leave or to call

whom she wanted.” Id. at 50. Sadowsky further stated that he saw only a “small

package of noodles” and a “Victoria’s Secret bag” in room 227. Id. at 16.

Sadowsky admitted that his vantage point precluded him from observing personal

items that may have been located in the bathroom, the dresser, or the closet. Id. at

16, 41.

      Sadowsky reported that Ramirez seemed nervous. Id. at 16. Sadowsky did

not report that Ramirez showed signs of distress, or that she otherwise appeared to

be in immediate danger. And, most notably, the fact that law enforcement took

                                         17
approximately an hour and twenty-five minutes after having received the 911 call

to respond to the Extended Stay undermines any claim that Ramirez was in need of

immediate protection. (Doc. 95 at 3.) The totality of these circumstances fails to

support a reasonable basis for law enforcement to conclude that Ramirez stood in

immediate need of protection. See Snipe, 515 F.3d at 953.

      Even if it had been reasonable for law enforcement to conclude that Ramirez

stood in immediate need of protection, the scope and manner of the warrantless

search proved unreasonable in light of the circumstances. Law enforcement

surrounded the Extended Stay to prevent a suspect or the victim from escaping.

(Doc. 96 at 109.) Detective Slaughter used a master key card to enter room 227. Id.

at 112-13. Detective Slaughter did not announce himself as law enforcement

before entering room 227. Id. at 113. Upon discovering that Ramirez no longer was

in room 227, Detective Slaughter expanded the warrantless search to room 225. Id.

at 114-15. Detective Slaughter, again, failed to announce himself as law

enforcement. Id. at 116. Detective Slaughter instead knocked on the door and

announce “maintenance.” Id.

      Detective Slaughter testified that he elected not to knock and announce

himself before entering room 227. Id. at 98. He explained that doing so may have

alerted the victim to “flee the situation” out of fear of “punishment which the

victim could receive [for] cooperating with law enforcement . . .” Id. Detective

                                         18
Slaughter changed course, however, as he proceeded to knock on room 225’s door

before entering. Id. at 116. Detective Slaughter explained that knocking on 225’s

door likely would “get the tracker and possibly the victim separated.” Id. Detective

Slaughter finally testified that he again chose to knock and announce himself upon

his return to room 227’s door before entering. Id. at 118. He testified that he knew,

at that point, that no one was “possibly being sexually victimized” in room 227. Id.

       Furthermore, Detective Slaughter, unlike the officers in Snipe, failed to

explain that he was responding to a 911 call related to those two rooms upon his

initial entrances into rooms 225 and 227. Detective Slaughter, after entering room

227 for the second time, did explain to Ramirez that he “didn’t believe at this point

in time that [Ramirez] was in trouble.” (Doc. 96 at 119.) Detective Slaughter’s

expansion of the scope of the search proves unwarranted as no evidence suggested

that Ramirez would be found in room 225.

       Detective Slaughter unreasonably entered rooms 225 and 227 as Detective

Slaughter either failed to knock and announce or failed to announce himself as law

enforcement. And, again, no facts support the conclusion that Ramirez was in

immediate need of protection. The emergency aid exception fails to render

reasonable the warrantless searches of rooms 225 and 227. See Snipe, 515 F.3d at

953.




                                         19
             2. Exigent Circumstances Exception

      An officer may invoke the exigent circumstances exception when there

exists both “probable cause to search” and “exigent circumstances sufficient to

justify law enforcement officers to forego obtaining a warrant.” United States v.

Brooks, 367 F.3d 1128, 1133 (9th Cir. 2004) (citing Kirk v. Louisiana, 536 U.S.

635, 638 (2002); United States v. Johnson, 256 F.3d 895, 905 (9th Cir. 2001) (en

banc)). Exigent circumstances exist to prevent the frustration of legitimate efforts

of law enforcement, Mincey, 437 U.S. at 393-94, to prevent the imminent

destruction of evidence, Ker v. California, 374 U.S. 23, 40 (1963), to prevent harm

to law enforcement or others, Brigham City, 547 U.S. at 403, or to prevent the

escape of a suspect, United States v. Santana, 427 U.S. 38, 42 (1976).

      The probable cause analysis “involve[s] a close scrutiny of the facts

supporting a law officer’s belief that evidence of crime can be found in the place of

search.” Brooks, 367 F.3d at 1133. Probable cause represents “a practical,

nontechnical conception.” Brinegar v. United States, 338 U.S. 160, 176 (1949).

Probable cause seeks to balance the need to “safeguard citizens from rash and

unreasonable interferences” with the need to provide officers “fair leeway for

enforcing the law in the community’s protection.” Id. “[P]robable cause exists

when there is ‘a fair probability or substantial chance of criminal activity.’”

Brooks, 367 F.3d at 1133-34 (quoting United States v. Alaimalo, 313 F.3d 1188,

                                          20
1193 (9th Cir. 2002)). “[P]robable cause does not require a certainty . . . that

criminal activity took place.” Brooks, 367 F.3d at 1134. The Court examines the

totality of the circumstances “known to the officer to determine whether probable

cause existed.” Id.

      The Ninth Circuit determined in Brooks that exigent circumstances justified

the officer’s warrantless entry into room 301 at the Extended Stay in Lake Forest,

California. 367 F.3d at 1130, 1136-37. The officer in Brooks received a 911 call

from a hotel guest at the Extended Stay. 367 F.3d at 1130. The neighboring hotel

guest “reported hearing what she thought were sounds of a woman being beaten in

room # 301.” Brooks, 367 F.3d at 1130. Guy Brooks and Sharon Bengis had been

residing for the past three weeks in room 301. Id.

      The officer arrived at the Extended Stay and met with the reporting guest. Id.

The officer proceeded to knock on room 301’s door and announced himself as law

enforcement. Id. The officer “heard Brooks say, ‘Honey, I think somebody is

here.’” Id. The officer explained that he had “received an emergency call about a

domestic disturbance.” Id. Brooks responded: “I knew you were coming. She was

very loud.” Id. The officer observed that the room was in “total disarray.” Id.

Brooks informed the officer that Bengis was “in the bathroom, probably taking a

shower.” Id. The officer requested to speak to Bengis. Id. The officer entered the

room without consent. Id. The officer heard Bengis crying in the bathroom. Id. at

                                          21
1131. Bengis eventually exited the bathroom. Id. The officer observed no signs that

Bengis had been physically assaulted. Id.

      Brooks admitted that marijuana could be found in the dresser. Id. Brooks

consented to the officer’s search of the dresser. Id. Brooks further admitted that he

had absconded from parole in Oregon. Id. The officer ultimately arrested Brooks.

Id.

      The Ninth Circuit reasoned that the officer possessed probable cause to enter

room 301. Id. at 1134. The officer “had been alerted to the possibility that a

woman in Brooks’s room was being beaten, a serious danger; the hotel guest

staying in the adjacent room had perceived an emergency and called 911 because

she was alarmed by what she had overheard.” Id. The officer also met with the

reporting guest in the lobby and assessed her credibility. Id.

      The officer likewise corroborated, in part, the information that the guest had

provided in her 911 call. Id. For instance, Brooks implicitly confirmed that there

was a woman inside room 301. Id. Brooks further confirmed that, at the very least,

there had been a loud argument between him and Bengis. Id. The officer was

unable to interact with Bengis, however, to assure her safety. Id. The Ninth Circuit

concluded that the officer possessed probable cause to enter room 301 as there

existed “a fair probability or substantial chance that an assault had occurred” based

on the total circumstances. Id. (internal quotations and citation omitted).

                                          22
      The 911 call and subsequent investigation in the case at bar differs

materially from the 911 call and subsequent investigation in Brooks. The GFPD

had been alerted that there was a possibility that sex trafficking was occurring at

the Extended Stay in room 227. (Doc. 93.) Sadowsky and Arnold never reported

to 911 that the perceived sex trafficking, albeit a serious danger, warranted an

emergent response. See id. Rather, Arnold requested that an officer be dispatched

to the hotel as she wished to make a report of “suspicious activity.” Id.

      Sadowsky supplied information to the GFPD dispatcher to support his own

conclusion that sex trafficking was occurring at the Extended Stay. Id. Detective

Slaughter, like the officer in Brooks, contacted Sadowsky before entering room

227. (Doc. 96 at 101.) Detective Slaughter presumably had the ability to assess

Sadowsky’s credibility as a reporting witness.

      Sadowsky undermined his credibility while being cross-examined during the

January 23, 2019, hearing. Sadowsky testified that the guests at issue in this case

“look[ed] like they were drug dealers, druggies.” Id. at 66. Sadowsky relayed his

concerns of potential drug trafficking and potential human trafficking to the 911

dispatcher. (Doc. 93.) The 911 dispatcher independently highlighted potential sex

trafficking, to the exclusion of potential drug tracking, in her dispatch notes that

were made available to Sergeant Labard. (Doc. 95 at 3.)




                                          23
      Sadowsky testified that he sees all types of your average guest—the average

business guest, the average traveler, and the average “person that comes into [the

Extended Stay] and sells and pushes methamphetamine out of there.” (Doc. 96 at

66.) Sadowsky exclaimed that he is “sick of” guests coming into the hotel and

pushing methamphetamine and that he was “done with it.” Id. Sadowsky stated

that with the increase in guests at the hotel distributing methamphetamine that the

hotel staff “do[es] watch people.” Id. Sadowsky’s well developed animus towards

guests who look like “druggies” casts doubt as to whether Detective Slaughter

amply assessed Sadowsky’s credibility regarding reports of potential sex

trafficking.

      Detective Slaughter, unlike the officer in Brooks, failed to corroborate

sufficiently the information that Sadowsky had reported in his 911 call. GFPD was

able to corroborate only the existence of the Cadillac that was connected with

rooms 225 and 227 before Detective Slaughter entered room 227. (Doc. 96 at 111-

12.) Officer Steven Scheer and Detective Scott surveyed the parking lot at the

Extended Stay at approximately 11:36 a.m. on March 2, 2018. (Doc. 80-4 at 1.)

Officer Scheer observed that a white Cadillac with plate numbers matching those

that Sadowsky had provided the dispatcher was located in the Extended Stay

parking lot. Id. Approximately fifteen to twenty minutes later, while Detective




                                         24
Slaughter was investigating rooms 225 and 227, Officer Scheer observed a white

Nissan Altima with California license plates park next to the Cadillac. Id.

      Detective Slaughter could not corroborate whether Ramirez was undressed

under the comforter. Detective Slaughter could not corroborate whether Ramirez

was a minor. Ramirez’s unnoticed absence from room 227, despite apparent

surveillance by the GFPD and the Extended Stay staff, and her subsequent return

to room 227, contradicted Sadowsky’s report that Ramirez’s never came in-and-out

of the Extended Stay. (Docs. 93, 96 at 118.) Centeno answered Detective

Slaughter’s knock on room 225’s door. (Doc. 96 at 117.) Detective Slaughter never

testified to having heard any sounds or evidence that would otherwise support that

another person could be found in room 225. See (Doc. 96 at 116.) This omission

conflicted with Sadowsky’s report that the occupant of room 225 was possibly

trafficking the occupant of room 227. See (Doc. 93.)

      Sadowsky’s motivation for reporting the “suspicious activity” related to

Laird’s stay seems clear—Sadowsky sought to eradicate “druggies” from the

Extended Stay. See (Doc. 96 at 66.) Sadowsky’s mission resulted in the over-

emphasis of certain facts. For instance, Sadowsky guessed that Ramirez was

unclothed under the comforter despite admitting in his testimony that he couldn’t

tell. (Docs. 93, 96 at 15.) He reported that no personal items could be found in the

room despite his admission that he could not see areas that a guest could store

                                         25
personal items, such as in the closet, the bathroom, or the dresser. (Docs. 93, 96 at

16, 41.) Sadowsky reported that he believed Ramirez was contacting the male in

room 225. (Doc. 93.) Sadowsky admitted in his testimony that he based his belief

on pure speculation. (Doc. 96 at 62.) He reported that he worried about “some kind

of violent thing going on” as the guests were from California. (Doc. 93.) Sadowsky

admitted to having this worry despite his admission in his testimony of there

having been no reports of violence related to rooms 225 or 227. (Doc. 96 at 30.)

And, Sadowsky claimed that he had seen no one coming in or going out of room

227 despite the fact that Ramirez managed to leave after Sadowsky checked the

smoke detector. (Docs. 93, 95 at 2.) The over emphasis of these facts would lead

law enforcement unreasonably to reach one conclusion—that sex trafficking likely

was occurring at the Extended Stay on March 2, 2018.

      Detective Slaughter’s failure to assess adequately Sadowsky’s credibility

highlights the unreasonableness of Detective Slaughter’s suspicions of sex

trafficking. Law enforcement officers’ failure to corroborate sufficient details of

Sadowsky’s report likewise undermines the reasonableness of entering rooms 225

and 227 absent a warrant. The totality of circumstances fails to support that there

existed a “fair probability or substantial chance” that sex trafficking was occurring

in rooms 225 and 227. Brooks, 367 F.3d at 1133-34 (citation omitted). Detective

Slaughter did not possess probable cause to enter rooms 225 and 227.

                                         26
      Even if the Court had determined that Detective Slaughter possessed

probable cause to search rooms 225 and 227, no exigent circumstances existed to

justify Detective Slaughter’s decision “to forego obtaining a warrant.” Brooks, 367

F.3d at 1133 (citations omitted). The Government contends that “[a]s in Brooks,

the officers here were objectively reasonable in believing that Ramirez might be in

danger and entry into the hotel rooms might be necessary to come to her aid.”

(Doc. 94 at 23.) The Supreme Court has recognized that exigent circumstances

exist to prevent harm to law enforcement or others. Brigham City, 547 U.S. at 403.

      The Court concluded that the record failed to establish that Ramirez proved

in need of protection or had been in immediate harm in its emergency aid analysis

detailed above. The Court again concludes that the circumstances fail to support

the contention that law enforcement needed to enter rooms 225 and 227, without

first obtaining a warrant, to prevent harm to Ramirez. Exigent circumstances do

not justify the warrantless searches of rooms 225 and 227.

      B.    Ramirez’s Arrest and Decision to Impound Her Vehicle

      Ramirez further contends that law enforcement arrested her without probable

cause and that law enforcement possessed no legal basis to impound Ramirez’s

vehicle while Detective Slaughter sought to obtain a search warrant. (Doc. 80 at 8,

10.) The Court’s determination that the warrantless searches of rooms 225 and 227

proved per se unreasonable negates the need to address fully Ramirez’s alternate

                                        27
grounds for suppression. The subsequent arrest of Ramirez and impoundment of

her vehicle were based on the warrantless searches of rooms 225 and 227. And, as

such, law enforcement possessed no legal basis to arrest Ramirez or impound her

vehicle.

      C.     Exclusionary Rule

      Law enforcement’s initial searches of rooms 225 and 227 prove per se

unreasonable as neither the emergency aid exception or the exigent circumstances

exception justified the officers’ warrantless entry into both rooms. Ramirez’s arrest

and law enforcement’s impoundment of her vehicle based on the warrantless

searches of 225 and 227 equally proves unconstitutional.

      Evidence obtained that proves derived from an illegal search constitutes

“fruit of the poisonous tree” and must be excluded. Nardone v. United States, 308

U.S. 338, 341 (1939). “[E]vidence seized during an unlawful search [cannot]

constitute proof against the victim of the search.” Wong Sun v. United States, 371

U.S. 471, 484 (1963) (citing Weeks v. United States, 232 U.S. 383 (1914)). The

exclusionary rule “extends as well to the indirect as the direct products of such

invasions.” Wong Sun, 371 U.S. at 485 (citing Silverthorne Lumber Co. v. United

States, 251 U.S. 385 (1920)). The Court must determine “whether granting

establishment of the primary illegality, the evidence to which instant objection is

made has been come at by exploitation of that illegality or instead by means

                                         28
sufficiently distinguishable to be purged of the primary taint.” Wong Sun, 371 U.S.

at 488 (citation omitted).

      When the affidavit for a search warrant contains evidence illegally obtained,

the Court will purge the tainted evidence before it examines “whether the

remaining facts still afforded a substantial basis for concluding that the search

warrant was supported by probable cause.” United States v. Bishop, 264 F.3d 919,

924 (9th Cir. 2001). The affidavits for the search warrants for rooms 225 and 227,

the Cadillac, and the Nissan contained evidence derived from the unreasonable

warrantless searches of rooms 225 and 227. See (Docs. 94-1, 94-2, 94-3, 94-4.)

The affidavits included law enforcement’s observations of cell phones and cash in

room 227 and their observations of guns in room 225. (Docs. 94-1 at 3-4, 94-2 at

3-4, 94-3 at 3-4, 94-4 at 3-4.) The affidavits included Centeno’s criminal history.

(Docs. 94-1 at 4, 94-2 at 4, 94-3 at 4, 94-4 at 4.) The affidavits further included the

fact that Ramirez provided Detective Slaughter with two differing forms of

identification. (Doc. 94-1 at 4-5, 94-2 at 4-5, 94-3 at 4-5, 94-4 at 4-5.) The

exclusion of the tainted evidence results in the affidavit including Detective

Slaughter’s conversations with Sadowsky and Sadowsky’s 911 call, Detective

Slaughter’s experience investigating trafficking based offenses, and information

from a confidential informant that relates to drug dealing and the white Cadillac

associated with rooms 225 and 227. See (Docs. 94-1, 94-2, 94-3, 94-4.)

                                          29
         The Court concluded above that Detective Slaughter’s conversations with

Sadowsky and Sadowsky’s 911 call alone fail to support probable cause for the

warrantless entry of rooms 225 and 227. Those facts alone likewise fail to support

probable cause for the four search warrants at issue in the present case. The

information supplied from the confidential informant, though significant, relates

exclusively to potential drug trafficking—a crime that was deduced, in large part,

from the evidence observed in plain view subsequent to the warrantless entry of

rooms 225 and 227. See (Docs. 94-1, 94-2, 94-3, 94-4.) Detective Slaughter’s

experience likewise relates to the conclusion that possible drug trafficking

occurred at the Extended Stay—a conclusion that proves supported by the evidence

observed in rooms 225 and 227. See id. The evidence seized subsequent to the

searches of rooms 225 and 227, the Cadillac, and the Nissan must be suppressed as

fruit of the poisonous tree. Centeno’s statements made to Agent Kinsey similarly

must be suppressed.

   II.      Motion to Sever

         Ramirez requests that the Court sever her case from her codefendant

Centeno’s case as the post-arrest statements made by Centeno will incriminate

Ramirez. (Doc. 83 at 2.) Ramirez argues that she will be prejudiced by Centeno’s

statements as the use of Centeno’s statements effectively will deny Ramirez her

Sixth Amendment right to confront witnesses. Id. The Government represents that

                                          30
it does not intend to introduce Centeno’s incriminating statements regarding

Ramirez’s conduct in this case. (Doc. 92 at 2.) The Government proposes that

redacting Centeno’s statements and limiting the interviewing agent’s testimony

regarding his interview of Centeno would cure Ramirez’s argued prejudice. Id.

      Federal Rule of Criminal Procedure 8(b) provides that the indictment “may

charge two or more defendants if they are alleged to have participated in the same

act or transaction, or in the same series of acts or transactions, constituting an

offense or offenses.” The federal system prefers “joint trials of defendants who are

indicted together.” Zafiro v. United States, 506 U.S. 534, 537 (1993). “[J]oint trials

generally serve the interests of justice by avoiding the scandal and inequity of

inconsistent verdicts.” Richardson v. Marsh, 481 U.S. 200, 210 (1987).

      Federal Rule of Criminal Procedure 14 recognizes, however, that proper

joinder pursuant to Rule 8(b) may prejudice either party. Zafiro, 506 U.S. at 538.

Rule 14 provides as follows: “If the joinder of offenses or defendants in an

indictment, an information, or a consolidation for trial appears to prejudice a

defendant or the government, the court may order separate trials of counts, sever

the defendants’ trials, or provide any other relief that justice requires.” Fed. R.

Crim. P. 14. “[D]efendants are not entitled to severance merely because they may

have a better chance of acquittal in separate trials.” Zafiro, 506 U.S. at 540

(internal citations omitted). The Court “should grant a severance under Rule 14

                                          31
only if there is a serious risk that a joint trial would compromise a specific trial

right of one of the defendants, or prevent the jury from making a reliable judgment

about guilt or innocence.” Zafiro, 506 U.S. at 539.

      The introduction of a codefendant’s “incriminating extrajudicial statements”

during a joint trial violates a defendant’s “right to cross-examination secured by

the Confrontation Clause of the Sixth Amendment.” Bruton v. United States, 391

U.S. 123, 126 (1968). The Bruton rule does not require, however “that all

extrajudicial statements or confessions not be used in a joint trial.” United States v.

Yarbrough, 852 F.2d 1522, 1537 (9th Cir. 1988). Bruton requires exclusion only of

“those statements that clearly inculpate the defendant or are powerfully

incriminating.” Id. (internal quotations and citations omitted). Redaction of a

codefendant’s statements alleviates Bruton concerns. See Richardson, 481 U.S. at

211 (“We hold that the Confrontation Clause is not violated by the admission of a

nontestifying codefendant’s confession with a proper limiting instruction when, as

here, the confession is redacted to eliminate not only the defendant’s name, but any

reference to her existence.”)

      Agent Kinsey questioned Centeno at the Extended Stay following the

warrantless searches of rooms 225 and 227. (Doc. 80-3 at 3.) The Court has

suppressed Centeno’s statements as they constitute fruit of the poisonous tree. The

Government’s proposition to redact Centeno’s statements, nonetheless, would have

                                           32
remedied any prejudice Ramirez faced. See Richardson, 481 U.S. at 211. Setting

aside Centeno’s post-arrest statements, Ramirez presents no further evidence that

the joinder of her case to Centeno’s would compromise a specific trial right of

Ramirez’s, or that it would “prevent the jury from making a reliable judgment

about guilt or innocence.” Zafiro, 506 U.S. at 539. Ramirez has failed to establish

that she stands prejudiced by the joinder of her and Centeno as codefendants.

Severance of Ramirez’s case from Centeno’s proves unwarranted under these

circumstances. See Fed. R. Crim. P. 14.

                                     ORDER

      Accordingly, IT IS ORDERED:

      1. Ramirez’s Motion to Suppress (Doc. 79) is GRANTED.

      2. Ramirez’s Motion to Sever (Doc. 82) is DENIED.

      3. Centeno’s Motion to Suppress (Doc. 86) is GRANTED.

DATED this 29th day of March, 2019.




                                          33
